Per Curiam.
— Relator’s application for a writ of supervisory control herein is denied.
(Mr. Justice Pigott is of the opinion that the application should be set for hearing, and therefore dissents from this order.)
On petition for reheating.
Decided October 22, 1902.
Per Curiam.
— The petition for a reheating herein is denied. (Mr. Justice Milburn concurring upon the ground that the petition does not state facts sufficient to warrant the issuance of the writ prayed for. Mr. Justice Pigott is of the opinion that the application for a writ of supervisory control should be heard, and therefore dissents from the order denying the motion for a reconsideration.)